Citation Nr: 0841030	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-01 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for service-connected postoperative exostosis, medial 
cuneiform and base first metatarsal of the right foot with 
tenderness and arthritis (hereafter "right foot 
disability").  

2.  Entitlement to a disability evaluation greater than 10 
percent for service-connected postoperative exostosis, medial 
cuneiform and base first metatarsal of the left foot with 
tenderness and arthritis (hereafter "left foot 
disability").  

3.  Entitlement to a disability evaluation greater than 10 
percent for service-connected right foot scar. 

4.  Entitlement to a disability evaluation greater than 10 
percent for service-connected left foot scar. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active service from November 1951 to October 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's right foot disability is no more than 
moderate, in nature; moderately severe symptoms are not 
shown.  

2.  The veteran's left foot disability is no more than 
moderate, in nature; moderately severe symptoms are not 
shown.  

3.  The veteran is in receipt of the highest available 
disability evaluation for his superficial bilateral foot 
scars.  There is no evidence that such scars are deep or 
cause limitation of motion or function.  

4.  The veteran has not submitted evidence tending to show 
that his service-connected bilateral foot disability with 
associated scars, require frequent hospitalization, are 
unusual, or cause marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for a 
right foot disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.71a, Diagnostic Codes (DC) 5003, 5010, 5284 (2008).

2.  The criteria for a rating higher than 10 percent for a 
left foot disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, 
DCs 5003, 5010, 5284 (2008).

3.  The criteria for a rating higher than 10 percent for a 
right foot scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.118, DC 
7804 (2008).

4.  The criteria for a rating higher than 10 percent for a 
left foot scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.118, DC 
7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in April 2005, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to initially adjudicating his claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Notice errors are presumed prejudicial unless VA shows that 
the errors did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the veteran; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F. 3d 
881 (2007).  

For increased-compensation claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43. 

Here, because the Vasquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, 
i.e., harmless.  VA can show the error is harmless by 
demonstrating why it does not affect the essential fairness 
of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, Vazquez-Flores, 22 
Vet. App. at 48.  ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's disabilities were provided to him in the 
December 2005 statement of the case (SOC).  A reasonable 
person could be expected to read and understand these 
criteria, and that evidence showing his disabilities met the 
requirements for a higher rating was needed for an increase 
to be granted.  Certainly then, he has the requisite 
actual knowledge of the evidence needed to support his 
claims.

Since providing the veteran additional VCAA notices in March 
2006, and the rating criteria in December 2005, the RO 
readjudicated the veteran's claims in the July 2006 
supplemental statement of the case (SSOC).  This is important 
to note because the Federal Circuit Court has held that a SOC 
or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2)  based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Based upon the guidance of the Court in Hart, supra, the 
Board has considered whether staged ratings are appropriate.  
However, in the present case, the veteran's symptoms remained 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms.:  Third, if the 
rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.  

The veteran's symptoms from his disabilities cause impairment 
in occupational functioning.  Such impairment is contemplated 
by the rating criteria, which reasonably describe his 
disabilities.  The Board finds no reason to refer the case to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Right and Left Foot Disabilities

The veteran asserts that he is entitled to a higher rating 
for his service-connected right and left foot disabilities, 
currently each one is evaluated as 10 percent disabling under 
DC 5010-5284, traumatic arthritis and other foot injuries.  
38 C.F.R. § 4.71a.  

Under DC 5284, a 10 percent rating is warranted for a 
moderate foot disability.  A 20 percent rating is warranted 
for a moderately severe foot disability.  38 C.F.R. § 4.71a, 
DC 5284.  The words "slight," "moderate" and "severe" as used 
in the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

Under DC 5010, the rater is instructed to rate as 
degenerative arthritis, DC 5003.  Under DC 5003, when 
limitation of motion is noncompensable, a 10 percent rating 
is warranted when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is warranted where there is x-ray evidence of 
the involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.  The veteran's disability evaluation is not based 
upon limitation of motion.  Therefore, the provisions 
established in DeLuca do not apply.  

DC 5284 is the most appropriate DC for the veteran's 
disabilities because there is no evidence that he has a 
diagnosis of flat foot (DC 5276), weak foot (DC 5277), claw 
foot (DC 5278), Morton's disease (DC 5279), hallux valgus or 
hallux rigidus (DCs 5280 and 5281), hammer toe (DC 5282), or 
malunion or nonunion of the tarsal or metatarsal bones (DC 
5283).  Further, a higher evaluation is not available under 
DC 5003, as the veteran is already in receipt of a 20 percent 
combined evaluation for his bilateral foot disability.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence).  

In May 2005, the veteran underwent a VA feet examination.  He 
complained of daily, constant pain on his anterior, dorsal, 
and plantar feet.  The pain occurred mainly with weight 
bearing.  He wore orthopedic shoes to accommodate his bony 
overgrowth.  He complained of a sharp pain in the dorsal part 
of both feet and associated it with weight bearing.  He took 
Sulindac for pain relief.  He reported daily flare-ups which 
were caused by walking.  Sitting down alleviated his pain, 
though it lingered before going away.  As a result of his 
foot disabilities, he had decreased walking and leisure 
activities.  He used a one-point cane and orthopedic shoes.  

Upon May 2005 examination, the veteran's feet had no 
abnormalities, anatomical or otherwise.  His right and left 
ankle had dorsiflexion to 10 degrees (20 degrees is normal) 
and plantar flexion to 30 degrees (45 degrees is normal).  
There was no painful motion, and no additional functional 
loss.  There was tenderness to palpation at the dorsal and 
plantar areas of the feet at metatarsals 1 and 2 bilaterally.  
He had an antalgic gait, and walked on the lateral foot 
border.  His shoes had breakdown on the lateral aspects, 
indicating abnormal weight bearing.  He was unable to rise on 
his toes or heels due to pain.  He was able to supinate and 
pronate his feet while sitting down.  He did not have hammer 
toes, hallux valgus, flat feet, high arches, claw feet or 
other deformities.  X-rays showed degenerative changes at the 
base of the first metatarsal joints bilaterally, with 
multiple calcaneal spurs.  He was diagnosed with 
postoperative exostosis, medial cuneiform, base of the first 
metatarsal, bilaterally, and traumatic arthritis of the feet.  

VA treatment records show complaints of foot pain.  

Private medical evidence from Drs. J. A. and W. M. show that 
the veteran attended physical therapy for his foot 
disabilities from April to May 2006.  

On review, the Board finds that increased ratings for the 
right and left foot disabilities is not warranted.  While the 
veteran's foot disabilities cause pain, abnormal weight 
bearing, and an inability to rise on heels and toes, there is 
no additional limitation from pain.  As shown at his May 2005 
VA examination, he had no instability or weakness of his 
dorsiflexors or plantar flexors.  He could pronate and 
supinate his feet.  He had no visible deformities of the 
feet.  Reviewing the evidence, the Board finds that the 
overall disability picture for the veteran's right and left 
foot disabilities does not more closely approximate a 20 
percent rating for either foot because the evidence does not 
show that his disabilities are moderately severe.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence is 
against this claim.  38 C.F.R. § 4.3.  Since the 
preponderance of the evidence is against the claim, the 
provisions of 38 U. S. C. A. 5107(b) regarding reasonable 
doubt are not applicable, and his claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


Right and Left Foot Scars

The veteran asserts that he is entitled to a higher rating 
for his service-connected right and left foot scars, 
currently evaluated as 10 percent disabling each under DC 
7804, scars that are superficial and painful on examination.  
38 C.F.R. § 4.130.  

Under DC 7804, a 10 percent rating is warranted for scars 
that are painful on examination.  A 10 percent evaluation is 
the only evaluation available under DC 7804.  Id.  

The Board notes that there is no evidence that the right and 
left foot scars are deep or cause limitation of motion to 
warrant application of DC 7801 (scars other than on the head, 
face, or neck, that are deep or cause limited motion).  There 
is no evidence that the scars are unstable to warrant 
application of DC 7803 (scars that are superficial or 
unstable).  Finally, there is no evidence that the scars 
cause limited motion to warrant application of DC 7805 (other 
scars).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice 
of diagnostic code should be upheld if supported by 
explanation and evidence).  

The veteran underwent a VA scars examination in May 2005.  
His complaint was that the scars were painful, especially 
when wearing shoes.  Upon examination, the scars were over 
the dorsal foot, over the first metatarsal.  He had two scars 
on his left foot, one was 5 centimeters by 1.1 centimeters, 
and the other scar that was 4 centimeters by .1 centimeters.  
His right foot scar was 5 centimeters by .1 centimeters.  All 
of his scars were painful to palpation.  

The examiner found that the scars did not adhere to 
underlying tissue.  They were not irregular in texture, 
unstable, elevated, depressed, or deep.  They were 
superficial, meaning there was no underlying soft tissue 
damage.  There was no edema, inflammation, or keloid 
formation.  Two of the scars were lighter than the 
surrounding skin, and one was darker than the surrounding 
skin.  The examiner noted that none of the scars caused 
limitation of motion of any other limitation of function.  

Post-service treatment records reference painful scars but do 
not provide any additional, pertinent information. 

The Board finds that the examination cited above is entitled 
to great probative weight, and that it provides evidence 
against the veteran's claim.  The examiner specifically 
stated that the veteran's foot scars are superficial and do 
not limit his motion or function.  As the veteran already has 
the highest evaluation available under DC 7804, the only way 
he could receive a higher evaluation is if the evidence 
showed that a different DC was more appropriate.  As 
discussed above, the results of the examination did not 
provide evidence in support of changing the DC to allow for a 
higher evaluation.  Reviewing the evidence, the Board finds 
that the overall disability picture for the veteran's right 
and left foot scars does not more closely approximate a 
higher rating.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence is against this claim.  
38 C.F.R. § 4.3.  Since the preponderance of the evidence is 
against the claim, the provisions of 38 U. S. C. A. 5107(b) 
regarding reasonable doubt are not applicable, and his claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).





	(CONTINUED ON NEXT PAGE)








ORDER

An evaluation in excess of 10 percent for service-connected 
right foot disability is denied.  

An evaluation in excess of 10 percent for service-connected 
left foot disability is denied.  

An evaluation in excess of 10 percent for service-connected 
right foot scar is denied.  

An evaluation in excess of 10 percent for service-connected 
left foot scar is denied.  



____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


